Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	This office action is in response to the Amendment filed on 8/24/2022.
2.	Claims 1-20 are pending in the application.
3.	The terminal disclaimer filed in this patent application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 4.	This application is in condition for allowance except for the following formal matters:
	EXAMINER’S AMENDMENT	
5.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rejoined Claims
6.	Claims 4-5 and 9-20 were withdrawn in the previous Office action. However, claims 4-5 and 9-20 have been rejoined for examination due to its independent claims 1 and 17 that have been amended including the indication of allowable subject matter as shown in independent claims 1, 10 and 17. 
Allowable Subject matter
7. 	The following is a statement of reasons for the indication of allowable subject matter: See the arguments in Applicant’s remark for these allowed claims and in conjunction with the Terminal Disclaimer filed on 8/26/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827